DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3, 6-8, 13-14, 16-20, 24, 27, 33-34 and 41-42 in the reply filed on 06/08/2022 is acknowledged.

Claim Objections
Claim 20 is objected to because of the following informalities:  the status marking “(Currently ameded)”.  
Claim 27 is objected to because of the following informalities: “eDAR” should be spelled out.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20, 41 & 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-20, 41 & 42 do not clearly set forth the metes and bounds of the patent protection desired. Claims 13-20 provide a method for dispersing the first isolated sample.  However, the claims do not set forth any steps involved in: for claims 13-17, flow stretching of the first collected sample; and for claims 18-20, cell stretching of the first isolated sample.  In addition, claims 13-17 are unclear what flow stretching entails.  Claims 18-20 are unclear what cell stretching entails.  Moreover, does the first isolated sample comprise cells?  Similarly, claims 41 and 42 are unclear what “using” steps entail.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim 13 recites the limitation "the first collected sample" in L2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 24, 27, 33 & 34 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Chiu et al. (US 2016/0146823).
Regarding claim 1, Chiu et al. teach:
1. A method for collecting a particle in a fluid sample (¶ 0046, 0074), the method comprising: 
detecting a first presence of the particle in a first aliquot of the sample (see i.e., “an eDAR apparatus can be used to (i) detect the presence or absence of a rare particle ( e.g., rare cell) in an aliquot of the fluid sample,” ¶ 0047); 
upon detecting the presence of the particle in the first aliquot, directing the flow of the first aliquot to a first volume to form a first isolated sample (see i.e., “(iii) direct the flow or collection of the aliquot based on the assigned ranking using a scheme such as a hydrodynamic switching scheme. The aliquots can be a portion of the total volume of a fluid sample to be analyzed.” ¶ 0047); 
dispersing the first isolated sample to form a dispersed sample (see i.e., “Channels with 1-D apertures can be strategically arranged in an array according to "effusive filtration" configuration as described in US Patent No. 2008/0318324 to further re-direct, partition, dampen, or disperse the flow, consequently reducing the force of impact experienced by the cells at the moment of exclusion.” ¶ 0107); and 
subjecting the dispersed sample to a separation procedure (see i.e., “the magnetic element can enhance the separation of an aliquot, particle, or cell based on the magnetic susceptibility of the cells or the micro-magnetic or nano-magnetic particles attached to a particle or cell.” ¶ 0130).  
Regarding claims 2, 3, 6-8, 24, 27, 33 & 34, Chiu et al. teach:
2. The method of claim 1, wherein the separation procedure is an active separation procedure or a passive separation procedure (see ¶ 0130).  
3. The method of claim 1, wherein detecting the first presence of the particle comprises: interrogating the particle in the first aliquot with a source of a first electromagnetic radiation; and detecting a first interaction of the first electromagnetic radiation with the particle in the first aliquot (see ¶ 0130; see also i.e., “In the line-confocal detection scheme, two laser sources (e.g., 488 and 633 nm) form detection windows ( e.g., two) using a series of dichroic mirrors, cylindrical lens and beam splitters. The first detection window can have two laser beams simultaneously overlapping and can be used detect the fluorescence signals from the labeled rare cells ( e.g., CTCs ). The second detection window can be used to confirm the identity of the rare cells, or lack of rare cells, in the sorted aliquots.” ¶ 0155).  
6. The method of claim 1, wherein detecting the first presence of the particle in the first aliquot is performed during continuous flow of the fluid sample (see i.e., “continuous flow of the fluid sample through a flow channel can be maintained during detection.” ¶ 0146).  
7. The method of claim 1, wherein the particle is a rare particle (Abstract).  
8. The method of claim 7, wherein the rare particle is a cell (Abstract).  
24. The method of claim 1, wherein the separation procedure comprises: interrogating the particle with a source of second electromagnetic radiation; and detecting a second interaction of the second electromagnetic radiation with the particle (see ¶ 0130; see also i.e., “In the line-confocal detection scheme, two laser sources (e.g., 488 and 633 nm) form detection windows ( e.g., two) using a series of dichroic mirrors, cylindrical lens and beam splitters. The first detection window can have two laser beams simultaneously overlapping and can be used detect the fluorescence signals from the labeled rare cells ( e.g., CTCs ). The second detection window can be used to confirm the identity of the rare cells, or lack of rare cells, in the sorted aliquots.” ¶ 0155).  
27. The method of claim 1, wherein the separation procedure comprises a procedure selected from the group consisting of fluorescence activated aliquot sorting, eDAR, flow cytometry, fluorescence activated cell sorting (FACS), magnetic-activated cell sorting (MACS) (¶ 0046, 0130, 0155+).  
33. The method of claim 1, wherein detecting the second presence of the particle is performed during continuous flow of the fluid sample (¶ 0146).  
34. The method of claim 1, further comprising collecting the particle in a structure selected from the group consisting of: a vial, a well plate and a filtration volume (¶ 0119-0121+).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798